 


114 HR 2138 IH: Medicare Access to Rural Anesthesiology Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2138 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Jenkins of Kansas (for herself and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to provide payment under part A of the Medicare Program on a reasonable cost basis for anesthesia services furnished by an anesthesiologist in certain rural hospitals in the same manner as payments are provided for anesthesia services furnished by anesthesiologist assistants and certified registered nurse anesthetists in such hospitals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Access to Rural Anesthesiology Act of 2015. 2.Medicare part A payment for anesthesiologist services in certain rural hospitals based on CRNA pass-through rules (a)In GeneralSection 1814 of the Social Security Act (42 U.S.C. 1395f) is amended by adding at the end the following new subsection: 
 
(m)Anesthesiologist Services Provided in Certain Rural Hospitals 
(1)Notwithstanding any other provision of this title, coverage and payment shall be provided under this part for physicians’ services that are anesthesia services furnished by a physician who is an anesthesiologist in a rural hospital described in paragraph (3) in the same manner as payment is made under the exception provided in section 9320(k) of the Omnibus Budget Reconciliation Act of 1986, as amended by section 6132 of the Omnibus Budget Reconciliation Act of 1989 (42 U.S.C. 1395k note) (relating to payment on a reasonable cost, pass-through basis), for certified registered nurse anesthetist services furnished by a certified registered nurse anesthetist in a hospital described in such section. (2)No payment shall be made under any other provision of this title for physicians’ services for which payment is made under this subsection. 
(3)A rural hospital described in this paragraph is a hospital described in section 9320(k) of the Omnibus Budget Reconciliation Act of 1986, as so amended (42 U.S.C. 1395k note), except that— (A)any reference in such section to a certified registered nurse anesthetist or anesthetist is deemed a reference to a physician who is an anesthesiologist or anesthesiologist, respectively; and 
(B)any reference to January 1, 1988 or 1987 is deemed a reference to such date and year as the Secretary shall specify.. (b)Effective DateThe amendment made by subsection (a) shall apply to services furnished during cost reporting periods beginning on or after the date of the enactment of this Act. 
 
